PER CURIAM.
This appeal raises no question of law. The witnesses were very few in number, and were all seen and heard by the trial judge. The case for appellants rests upon a story the substance of which is this:
On a morning which had been foggy, but when 'the range of visibility was 500 or 600 feet, libelant’s motorboat approached the motorboat of claimants on a course approximately 100 feet to port. The position was one of perfect safety, the speed of libelant’s boat between 5 and 7 miles an hour, and then, when 20 to 30 feet ahead of a line across the bow of claimants’ boat, libelant’s vessel suddenly turned, so as to cross claimants’ bow.
Such matter as this is decided quite as much by the quality as by the quantity of evidence, and probability and credibility are most important factors. The trial judge did not believe this story, and did believe the much simpler tale told by the fewer witnesses for libelant. Having read the record, we are not in the least disposed to vary the decree below, which is affirmed, with costs.